                                                                                   • i --L^T nOUrfi
                                                                               -     •




                    IN THE UNITED STATES DISTRICT COURT PGR
                          THE SOUTHERN DISTRICT OF GEORGIA              jj iHAy-f; p|^ 2.* 02
                                    SAVANNAH DIVISION


ALBERTHA GREEN,


      Plaintiff,

V.                                                         CASE NO. CV418-229


UNITED STATES OF AMERICA,


      Defendant.




                                         ORDER


      Before        the   Court     is   the    Magistrate         Judge's    Report         and

Recommendation           (Doc.   13),    to     which   no       objections    have         been

filed.      After    a    careful    review     of   the    record,    the    Report         and

Recommendation is ADOPTED as the Court's opinion in this case

and   the    Government's        Motion    to    Dismiss     (Doc.    11)     is     GRANTED.

Accordingly,          Plaintiff s         complaint         is     DISMISSED             WITHOUT

PREJUDICE for lack of subject matter jurisdiction. The Clerk of

Court is DIRECTED to close this case.


      SO ORDERED this ^" day of May 2019.


                                           WILLIAM T. MOORE,
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN     DISTRICT OF GEORGIA
